Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Cross appeals the district court’s margin order denying his motion for writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Cross, No. 2:03-cr-00010-RBS-1 (E.D. Va. filed Jan. 5 & entered Jan. 8, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.